MERRIMAN S. SMITH, JUDGE,
concurring.
The claimant, not being represented by counsel, failed to present the policies in evidence before the case was submitted.
After receiving and reviewing copies of the policies by the court, it appears that the policy issued September 29, 1943, for *157which claimant paid $200.00, was cancelled pro rata March 29, 1944. Consequently he is due a credit of $100.00 on the amount paid.
It further appears that the policy written March 29, 1944, for which Mr. McGhee paid $55.98, was cancelled January 1, 1945, so he was entitled to a return premium of $9.33 from the company.
As set forth in the court’s opinion, by Judge Schuck, the claimant should be refunded the premiums by the insurance company, since there was no liability under the policies from inception. Since both policies were cancelled, a return premium of $109.33 should have been refunded Mr. McGhee at the time of cancellation of the contracts.